DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claim 16, the objection to claim 16 has been withdrawn.
In view of the amendment to claim 9, the rejection of claim 9 under 112(b) has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0051390 A1) in view of Happoya et al. (US 2015/0264806 A1) and Codd et al. (US 2017/0295642 A1).

As to claim 1, Lin et al. discloses a camera module (Fig.1) comprising:
a printed circuit board (Fig.1: printed circuit board (PCB) 182);
a ground portion disposed at a given area of the printed circuit board (Fig.1: grounding pads 186);
a conductive member disposed above the printed circuit board (Fig.1: conductive layer 101);
an image sensor disposed on the conductive member (Fig.1: device chip 104); and
a solder (Fig.1: solder balls 111),
wherein the conductive member is electrically coupled to the ground portion through the solder (Fig.1; [0015-0016]: the pads 101a is electrically connected to the grounding pads 186 via the solder balls 111).

Lin et al. fails to disclose the conductive member including a first opening at a location corresponding to the ground portion; 
a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and includes a second opening at a location corresponding to the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board;
the image sensor covering a space including the first opening and the second opening; and
the solder filled in the space.


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al. with the teaching of Happoya et al. to include a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and includes a second opening at a location corresponding to the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board; the image sensor covering the second opening; and the solder filled in the opening, so as to mount the sensor package to the printed circuit board more securely by using non-conductive adhesive layer, and make the device more compact by including an opening in the non-conductive adhesive layer and filling the opening with solder material to electrically connect the printed circuit board and the conductive layer.

 The combination of Lin et al. and Happoya et al. fails to disclose the conductive member including a first opening at a location corresponding to the ground portion.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al. and Happoya et al. with the teaching of Codd et al. to include a first opening in the conductive member at a location corresponding to the ground portion, so as to eliminate the use of the grounding pads 103 and the sidewall portion of the conductive layer 101 of the image sensor device package shown in Fig.1 of Lin et al., thereby making the device package more compact.

As to claim 2, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 1, wherein the second opening is larger than the first opening (Codd et al.: Fig.18: the opening in the conductor 1810 corresponds to the claimed first opening; the opening in the adhesive 1815 (above conductor 1810) corresponds to the claimed second opening.  As shown in Fig.18, the second opening is larger than the first opening).

As to claim 3, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 1, wherein the ground portion and the first opening are disposed in a region overlapping with the image sensor (Happoya et al.: Fig.3: the ground pattern 25 is overlapping the imaging lens in the optical axis direction; thus, it is overlapping with the image sensor as well.  In the combination of Lin et al., Happoya et al. and Codd et al., the first opening in the conductive member is disposed corresponding to the position of the ground portion; therefore, it would be overlapping the image sensor).

As to claim 4, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 1.
The combination of Lin et al., Happoya et al. and Codd et al. fails to disclose the ground portion and the first opening are disposed in a region not overlapping with the image sensor.
However, Codd et al. teaches the ground portion and the first opening are disposed in a region not overlapping with the image sensor ([0048]: “The flexible printed circuit is configured to have one or more openings that expose one or more ground planes”.  [0065]: “the coverlay openings are configured in number and location on the one or more flexible printed circuits to minimize ground loop length”.  Therefore, there might be openings that are in a region not overlapping with the image sensor depending on the design of the circuit board and arrangement of component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lin et al., Happoya et al. and Codd et al with the teaching of Codd et al. to dispose the ground portion and the first opening in a region not overlapping with the image sensor, so as to minimize ground loop length and shorten the electrical pathway, thereby making electrical signal transfer more effective. 

As to claim 5, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 4, wherein the first opening and the second opening are constructed in a boundary region of the conductive member (As discussed in claim 4 above, there might be multiple opening located in in different regions of the circuit board.  The opening could be located in the boundary region of the conductive member as long as it is coupled to the conductive member and able to establish electrical connection).

As to claim 6, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 5, wherein the first opening and the second opening are constructed as a recessed cutout at an edge of each of the conductive member and the non-conductive adhesive layer (As discussed in claim 5 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 9, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 1, wherein the printed circuit board comprises: 
a circuit layer (Lin et al.: Fig.1: grounding layer 184);
a ground signal electrode pattern included in the circuit layer (Lin et al.: Fig.1: grounding layer 184).
The combination of Lin et al., Happoya et al. and Codd et al. fails to disclose a coating layer which is disposed on the ground signal electrode pattern and includes a third opening to expose part of the ground signal electrode pattern, wherein the ground portion is constructed in the third opening. 
However, Codd et al. teaches a coating layer applied the flexible printed circuit (Fig.3; [0032]: the coverlay 320 can be applied to the flexible printed circuit as a coating).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lin et al., Happoya et al. and Codd et al. with the teaching of Codd et al. to have a coating layer disposed on the ground signal electrode pattern and includes a third opening to expose part of the ground signal electrode pattern, wherein the ground portion is constructed in the third opening, so as to insulate the conductors and 

As to claim 10, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 1, wherein the conductive member includes stainless steel or nickel silver (Lin et al.: [0017]: conductive layer can be stainless steel).

As to claim 16, Happoya et al. in view of Codd et al. discloses the camera module of claim 9, wherein the coating layer includes at least one of a copper plated layer and a photo imageable solder resist (PSR) printed layer (Codd et al.: [0032]: the coating layer functions as a solder resist for the flexible printed circuit).

As to claim 12, Lin et al. discloses a camera module (Fig.1) comprising:
a printed circuit board (Fig.1: printed circuit board (PCB) 182);
a ground portion disposed at a given area of the printed circuit board (Fig.1: grounding pads 186); 
a conductive member disposed above the printed circuit board (Fig.1: conductive layer 101);
an image sensor disposed on the conductive member (Fig.1: device chip 104); and
a solder (Fig.1: solder balls 111),
wherein the conductive member is electrically coupled to the ground portion through the solder (Fig.1; [0015-0016]: the pads 101a is electrically connected to the grounding pads 186 via the solder balls 111).

including an opening at a location corresponding to the ground portion; 
a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and does not overlap with the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board;
the image sensor covering a space including the opening; and
the solder filled in the space.

However, Codd et al. teaches the conductive member including an opening at a location corresponding to the ground portion (Fig.18: conductor 1810 corresponds to the claimed conductive member; the drilled hole 1850 corresponds to the claimed opening.  The grounded component 1225 shown in Fig.12 corresponds to the claimed ground portion, it is disposed underneath the flexible printed circuit 1800 in Fig.18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al. with the teaching of Codd et al. to include an opening in the conductive member at a location corresponding to the ground portion, so as to eliminate the use of the grounding pads 103 and the sidewall portion of the conductive layer 101 of the image sensor device package shown in Fig.1 of Lin et al., thereby making the device package more compact.

The combination of Lin et al. and Codd et al. fails to disclose a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and does not overlap with the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board; the image sensor covering a space including the opening; and the solder filled in the space.

However, Happoya et al. teaches a non-conductive adhesive layer (Figs.3 and 4: insulating adhesive portion 32) which is disposed between the printed circuit board and the conductive member (Figs.3 and 4; [0031]: “the Insulating adhesive portion 32 adhesively bonds together the reinforcing plate 22 and the first surface 21a of the circuit board 21”.  Please note that the reinforcing plate 22 corresponds to the claimed conductive member) and does not overlap with the ground portion ([0048]: “Within the insulating adhesive portion 32, the opening portion 32a is formed in an area facing and overlying the ground pattern 25”.  Therefore, the insulating adhesive portion 32 does not overlap with the ground portion), wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board (Figs.3 and 4; [0031]); the image sensor covering a space including the opening (Fig.3: the camera 12 covers the opening portion 32a); and the solder filled in the space (Figs.3 and 6; [0029] and [0032]: the conductive adhesive portion 31, i.e., solder material, is disposed inside the opening portion 32a).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al. and Codd et al. with the teaching of Happoya et al. to include a non-conductive adhesive layer which is disposed between the printed circuit board and the conductive member and does not overlap with the ground portion, wherein the non-conductive adhesive layer attaches the conductive member to the printed circuit board; the image sensor covering a space including the opening; and the solder filled in the space, so as to attach the sensor package to the printed circuit board more securely by using non-conductive adhesive layer, and make the device more compact by including an opening in the non-conductive adhesive layer and filling the opening with solder material to electrically connect the printed circuit board and the conductive layer.

As to claim 13, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 12.
The above combination fails to disclose the ground portion and the opening are constructed in a region corresponding to a boundary of the conductive member.
However, Codd et al. teaches the ground portion and the opening are constructed in a region corresponding to a boundary of the conductive member ([0048]: “The flexible printed circuit is configured to have one or more openings that expose one or more ground planes”.  [0065]: “the coverlay openings are configured in number and location on the one or more flexible printed circuits to minimize ground loop length”.  Therefore, there might be openings that are in a region corresponding to a boundary of the conductive member, depending on the design of the circuit board and arrangement of component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Lin et al., Codd et al. and Happoya et al. with the teaching of Codd et al. to construct the ground portion and the opening in a region corresponding to a boundary of the conductive member, so as to minimize ground loop length and shorten the electrical pathway according to the design of the circuit board, thereby making electrical signal transfer more effective. 

As to claim 14, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 13, wherein the opening is constructed as a recessed cutout at an edge of the conductive member (As discussed in claim 13 above, the opening could be located in the boundary region of the conductive member.  When the edge of the conductive member and the edge of the adhesive layer is in the middle of the opening, it would appear as a recessed cutout at the edge of the conductive member and the edge of the adhesive layer).

As to claim 15, Lin et al. in view of Happoya et al. and Codd et al. discloses the camera module of claim 12, wherein the ground portion and the opening are constructed in a region not overlapping with the image sensor (Happoya et al.: Fig.3: the camera 12 is disposed above the conductive reinforcing plate 22/conductive member.  The ground pattern 25 is overlapping the imaging lens in the optical axis direction; thus, it is overlapping with the image sensor as well).

Claims 17-19 recite substantially similar subject matter as disclosed in claims 9, 16 and 10, respectively; therefore, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2020/0322513 A1) discloses a camera module including a circuit board, a chip, an image sensor and a connection frame. The chip is arranged on the circuit board, and the image sensor is arranged on the chip.
Singh et al. (US 2005/0285973 A1) discloses a digital camera module including an image capture device mounted on a flexible circuit substrate, a stiffener mounted to the back of the flexible circuit substrate to support wire bonding of the image capture device onto the flexible circuit substrate.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ZHENZHEN WU/               Examiner, Art Unit 2696                                                                                                                                                                                         

/JAMES M HANNETT/               Primary Examiner, Art Unit 2698